21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 1 of
                                        12



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

  IN RE:                                         §
                                                 §   Chapter 11
  GDC TECHNICS, LLC,                             §
                                                 §   Case No. 21-50484
  Debtor.                                        §

         DECLARATION OF BRAD FOREMAN, CEO OF GDC TECHNICS, LLC
        IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

        I, Brad Foreman, hereby declare under penalty of perjury:

        1.      I am the CEO of GDC Technics, LLC (“GDC” or the “Debtor”), a renowned

 aircraft modification and technology company engaged globally in narrow-body and wide-body

 aircraft structural and system refinements, with operation centers at Fort Worth Alliance Airport

 and Port San Antonio.

        2.      I earned my undergraduate degree in Economics at the United States Naval

 Academy in 1981, then served in the United States Marine Corps as, among other things, a Douglas

 A-4M Skyhawk Pilot and a Nuclear Safety Officer. Following my service in the Marine Corps,

 during which I achieved the rank of Captain, I worked in various roles with increasing

 responsibility at the McDonnell Douglas Corporation and then at The Boeing Company. In 1999,

 I began the first of several management and senior management roles at Thales Group, a designer

 and manufacturer of electrical systems and service provider focused on the aerospace, defense,

 transportation and security markets. In 2010, I became Vice President of Business Development

 for Thales USA Defense & Security, Inc. and Thales USA, Inc. In January 2017, I assumed a new

 role as CEO of Skyhawk ADS, Inc., which services aerospace, defense, and security markets by

 providing professional advisory services to companies operating in these sectors. I have been CEO

 of GDC since February 2019.



 DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                        PAGE 1 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 2 of
                                        12



        3.      As CEO of GDC, I am responsible for overseeing GDC’s operations and financial

 activities including, but not limited to, monitoring business relationships, cash flow, workforce

 issues, and financial planning. As a result of my tenure with GDC, my review of public and non-

 public documents, and my discussions with other members of GDC’s management team, I am

 generally familiar with GDC’s business, financial condition, policies and procedures, day-to-day

 operations, and books and records. Except as otherwise noted, I have personal knowledge of the

 matters set forth herein or have gained knowledge of such matters from GDC’s employees or

 retained advisors that report to me in the ordinary course of my responsibilities.

        4.      I am over the age of 18, and I am authorized to submit this declaration on behalf of

 the Debtor. References to the Bankruptcy Code (as defined herein), the chapter 11 process, and

 related legal matters are based on my understanding of such as explained to me by counsel. If

 called upon to testify, I would testify competently to the facts set forth in this declaration.

        5.      On April 26, 2021 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), with the

 United States Bankruptcy Court for the Western District of Texas (the “Court”). To minimize the

 adverse effects on the business and contemporaneously herewith, the Company has filed motions

 and pleadings seeking various types of “first day” relief (collectively, the “First Day Motions”). I

 submit this declaration to assist the Court and parties in interest in understanding the circumstances

 resulting in the commencement of these chapter 11 cases, and in support of the Debtor’s chapter

 11 petition and First Day Motions.

                                      I. Preliminary Statement

        6.      GDC was, until recently, primarily engaged in several different contracts with The

 Boeing Company (“Boeing”), most prominently including contracts to refurbish and update the

 interiors of the current Air Force One (“AFO”) aircraft used by the President of the United States


 DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                              PAGE 2 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 3 of
                                        12



 (“VC-25A”), as well as to design, engineer and manufacturer the interior of the next generation

 AFO (“VC-25B”). The Debtor’s work on VC-25A and VC-25B was, until the termination of the

 contracts between Boeing and GDC, based at Port San Antonio, located at 907 Billy Mitchell

 Boulevard in Southwest San Antonio, with GDC’s specific Port San Antonio location being 607m

 N. Frank Luke Drive. As explained in more detail below, Boeing repeatedly added additional

 workscope to the contract and repeatedly made changes to the workscope for VC-25B, both of

 which resulted in delays for which Boeing was obligated to pay GDC, but which Boeing did not

 pay. Boeing ultimately attempted to terminate all of its contracts with GDC on April 7, 2021 and

 initiated litigation, all as discussed in more detail, below.

         7.      To familiarize the Court with GDC’s business, the circumstances leading up to this

 chapter 11 case, and the relief GDC is seeking in the First Day Motions, this declaration is

 organized into four sections. Part II provides background information on GDC’s corporate history

 and operations. Part III offers detailed information on GDC’s prepetition capital structure. Part

 IV describes the circumstances leading to the filing of these chapter 11 cases. Part V summarizes

 the relief requested in and the legal and factual basis that support the First Day Motions.

                                            II. Background

 A.      GDC’s History and Operations

         8.      GDC is a global aerospace company with extensive expertise in engineering &

 technical services, modifications, electronic systems, research and development, and maintenance,

 repair, and overhaul (“MRO”) services. The Debtor possesses a Federal Aviation Administration

 (“FAA”) Organization Designation Authorization (“ODA”) as well as a European Aviation Safety

 Agency (“EASA”) Design Organization Approval (“DOA”), each of which permit GDC to certify

 certain aircraft projects. Among other things, the Debtor participates in major new aircraft

 engineering development processes, develops engineering solutions and certifications on existing


 DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                            PAGE 3 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 4 of
                                        12



 aircraft, performs modification and completion work for VIP/VVIP, Head-of-State, commercial,

 and military customers on a variety of aircraft ranging from upper business jets to both narrow-

 body and wide-body aircraft, leverages its extensive research and development activities to provide

 cutting-edge electronic systems for all types of aircraft, and is dedicated to the Department of

 Defense and Government aviation in providing mission-critical communication, engineering, and

 integration services.

            9.       Jerry and Kathy Gore founded GDC in 2000 as Gore Design Completions. It

 established its first facility in San Antonio in 2007, and rapidly grew its business in aircraft

 completion contracts. In 2013, Gore Design Completions was acquired by a partnership led by

 MAZ Aviation, a predecessor of MAZAV Management, LLC (“MAZAV”), along with the SAAV

 Completions, LLC (“SAAV”) (such acquisition, the “2013 Acquisition”). Following the 2013

 Acquisition, GDC changed its name to GDC Technics to reflect its new technology-focused

 strategy. Along with a name change to GDC Technics and a significant amount of investment, the

 business was expanded to further support customers throughout the world. This included moving

 the headquarters to Fort Worth, Texas in 2015 and acquiring a full-service engineering firm with

 offices in Germany, the United Kingdom, and Canada which later became known as GDC

 Engineering.1

            10.      In February 2019, SAAV abandoned, forfeited, and canceled its ownership interest

 in GDC (the “Interest Forfeiture”). After the Interest Forfeiture, Oriole Aviation, LLC subscribed

 for equity interests in GDC (the “2019 Acquisition”).




 1
     An organization chart of the Debtor’s subsidiaries is presented in Section III.A, below.



 DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                                  PAGE 4 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 5 of
                                        12



        11.     Today, GDC continues to service its existing customers in the VIP aircraft MRO

 business. GDC’s existing MRO business and work in progress will be a significant component of

 stabilizing GDC’s business and providing liquidity for ongoing operations.

        12.     GDC has also developed new connectivity solutions that represent significant

 improvements over existing configurations and equipment currently prevalent in private and

 commercial fleets. Specifically, GDC’s Advanced Technologies Group provides design,

 configuration, and installation services related to providing internet and telephone connectivity to

 aircraft in the air and on the ground worldwide through an existing satellite network capable of

 providing data throughput and handling comparable to terrestrial networks. GDC’s solutions offer

 competitive advantages over their competitors in network design and coverage within the aircraft,

 top-of-line security, reduced footprint, and strong relationships with industry partners. GDC’s

 connectivity business is in the growth stage and presents a significant opportunity to provide value

 to stakeholders on a go-forward basis.

                  III. Corporate Structure and Summary of Prepetition Debt

 A.     Corporate Structure

        13.     The Company is privately owned. Following the 2019 Acquisition, GDC’s parent

 company is Oriole Aviation, LLC (“ORAV”), which is not a debtor in these cases and, itself, is

 owned by GDC Investco LP, Mazav Management LLC, Nabil Barakat, and Oriole Capital Group,

 LLC. The Board of Managers for ORAV also serves as the Board of Directors for GDC and GDC’s

 subsidiaries, as described more fully in the following corporate organizational structure:




 DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                           PAGE 5 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 6 of
                                        12




        14.     GDC is the primary operating entity in GDC’s organization structure. Each of

 Creek Technics, GDC Engineering Inc., and GDC Aerospace Canada, Inc. are essentially inactive.

 GDC wholly owns GDC Engineering GmbH, a German limited liability company that itself wholly

 owns GDC Engineering Ltd. (collectively, the “Foreign Subsidiaries”). The Foreign Subsidiaries

 conduct a relatively small portion of GDC’s business but also maintain certain important licenses

 and regulatory approvals that provide GDC with competitive advantages in certain business lines.

 B.     Prepetition Funded Debt

        15.     As of the Petition Date, GDC had approximately $25.4 million in total funded debt

 obligations, consisting of (a) $19.4 million in aggregate principal and interest amounts outstanding

 under a term loan facility (the “Term Loan”) and (b) approximately $6 million in aggregate

 principal and interest amounts outstanding under unsecured notes from Boeing (the “Boeing

 Notes”).

        16.     The Term Loan Facility was provided under that certain Loan and Security

 Agreement, dated as of February 7, 2019 (as amended from time to time and with all supplements

 and exhibits thereto, the “Loan Agreement”), by and between ORAV, as borrower, and GDC


 DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                           PAGE 6 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 7 of
                                        12



 Investco, LP, as Lender. The initial aggregate principal amount of the Obligations (as defined in

 the Loan Agreement) under the Term Loan was $26 million. Pursuant to that certain Supplement

 No. 1 to Loan and Security Agreement, dated as of February 11, 2019 (the “Supplement”), GDC

 became a party to the Loan Agreement as a Guarantor and an Obligor (as such terms are defined

 in the Loan Agreement). The Loan Agreement provides ORAV with a $26 million Term Loan

 Facility, subject to the terms and conditions set forth therein (together, the “Prepetition Credit

 Facility”). GDC is also party to that certain Guaranty Agreement, dated as of February 11, 2019,

 for the benefit of GDC Investco, LP, pursuant to which GDC unconditionally and irrevocably

 guaranteed the payment of certain obligations of ORAV, including all indebtedness under the Loan

 Agreement and all obligations of ORAC relating to such indebtedness.

        17.     The Loan Agreement provides that the obligations arising thereunder are to be

 secured by liens on substantially all of GDC’s assets, subject to customary exceptions and

 exclusions.

 C.     Trade Debt

        18.     GDC’s books and records indicate general unsecured debts of approximately $35

 million, although the Debtor is engaged in a thorough review of these records. Among other things,

 a substantial portion of the debts on GDC’s books and records are related to the Boeing Contracts

 (as defined below). GDC anticipates that Boeing may satisfy many of these claims in full or in

 part, which would result in significant reductions in the debt currently reflected on the Debtor’s

 books. GDC will continue to review claims against it and administer them for the benefit of all

 creditors of GDC’s bankruptcy estate.




 DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                         PAGE 7 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 8 of
                                        12



 D.     Circumstances Leading Up to the Restructuring and Prepetition Restructuring
        Efforts

        1.      Boeing

        19.     GDC and Boeing have a long-standing business relationship. Beginning in 2016,

 Boeing and GDC entered into contracts for GDC to perform certain maintenance upgrades on the

 VC-25A AFO aircraft and in 2018, Boeing and GDC entered into contracts for GDC to design,

 engineer and build the interiors of the VC-25B AFO aircraft (the “AFO Contracts”). GDC also

 substantially completed a third contract with Boeing to perform similar services for an aircraft for

 the Indian Head of State (the “IHOS Contract” and collectively with the AFO Contracts, the

 “Boeing Contracts”). Approximately two thirds of GDC’s workforce exclusively supported the

 Boeing Contracts, and approximately two thirds of GDC’s revenues were generated under the

 Boeing Contracts, as recently as early April 2021. The Boeing Contracts were primarily serviced

 at GDC’s San Antonio and Alliance Fort Worth facilities.

        2.      Boeing Notes

        20.     As a result of several delays occasioned by, among other things, Boeing’s payment

 delays and extensions of the programs under the Boeing Contracts, GDC incurred additional costs

 beyond the initial amounts contemplated in the Boeing Contracts. GDC promptly and properly

 informed Boeing of these additional costs, which eventually came to total more than $20 million.

 Boeing repeatedly refused to pay these amounts and, to date, continues to delay and dispute them.

 In an apparent effort to address Boeing’s late payments and mitigate the growing liquidity crisis

 GDC was experiencing as a result of Boeing’s refusal to pay, on March 10, 2021, Boeing agreed

 to loan GDC $4.09 million, and again on April 6, 2021, Boeing agreed to loan GDC an additional

 $1.91 million for work performed in 1Q2021 (which should have been paid via the normal invoice

 process, but which Boeing claimed it could not accept), for a total of approximately $6 million.



 DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                           PAGE 8 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 9 of
                                        12



 GDC used these funds to pay employee salaries and payroll and to pay vendors that were directly

 engaged in servicing the Boeing Contracts.

        3.      Boeing Termination and Lawsuit

        21.     At the close of business on April 7, 2021, Boeing notified GDC it was terminating

 the Boeing Contracts and demanded the return of various materials (the “Materials”). Seven hours

 later, Boeing sued GDC in Texas state court (“Boeing Suit”). In the Boeing Suit, Boeing alleged

 that GDC defaulted under the Boeing Contracts because it is financially insolvent. Boeing’s

 complaint fails to mention that the cause of GDC’s financial stress is Boeing’s refusal to pay over

 $20 million in payments that should be paid to GDC from Boeing for workscope additions and

 changes directed by Boeing and GDC’s performance under the Boeing Contracts. As a result of

 Boeing’s abrupt termination of the Boeing Contracts and related breach, GDC was forced to

 terminate its entire workforce in San Antonio and the majority of its employees in Fort Worth,

 totaling approximately 200 employees.

        22.     In the Boeing Suit, Boeing obtained a Temporary Restraining Order requiring GDC

 to return various materials. GDC fully complied—and continues to comply—with the Temporary

 Restraining Order (and Boeing’s requests for GDC to perform actions beyond the scope of the

 TRO). GDC has filed a Counterclaim in the Boeing Suit for breach of contract, business

 disparagement, and for GDC’s attorney’s fees.

                       IV. Restructuring Negotiations and Path Forward

        23.     Despite the significant reduction in scope of GDC’s business as a result of Boeing’s

 abrupt, unilateral, and improper termination of the Boeing Contracts, GDC has acted swiftly to

 respond. GDC has taken appropriate and decisive steps to work with the Lender and existing

 stakeholders to right-size its business going forward. One of the unfortunate results of Boeing’s

 termination of the Boeing Contracts was GDC’s termination of more than 200 San Antonio and


 DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                          PAGE 9 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 10 of
                                        12



  Fort Worth based employees who were solely or primarily engaged in servicing the Boeing

  Contracts.

         24.     As these negotiations accelerated after Boeing terminated the Boeing Contracts and

  filed the Boeing Suit, on April 14, 2021, GDC retained Carl Moore as Chief Restructuring Office

  to assist existing GDC management with the restructuring process. Mr. Moore was tasked by the

  board with taking the lead for the Company in negotiations with the Lender and overseeing the

  restructuring process.

         25.     Mr. Moore has assisted GDC’s management team and me with stabilizing the

  company and responding to GDC’s new reality of sharply reduced operations and headcount and

  concomitantly reduced revenues. We have commenced and advanced negotiations to seek new

  working capital to preserve the business, including negotiations with GDC Investco, LP, GDC’s

  existing lender, regarding the use of cash collateral on hand and negotiations with MAZAV

  regarding post-petition financing to provide GDC with the breathing space it needs to restructure

  around its remaining business lines to emerge from bankruptcy right-sized and prepared to pursue

  its best opportunities while preserving jobs for those employees the GDC will need to return to

  profitable operations. In particular, GDC’s connectivity business may provide significant value

  that can be used to provide meaningful distributions to creditors in this case.

                           V. Evidentiary Support for First Day Motions.

         26.     Contemporaneously herewith, GDC has filed the First Day Motions seeking orders

  granting various forms of relief intended to stabilize their business operations, facilitate the

  efficient administration of these chapter 11 cases, and expedite a swift and smooth restructuring.

  The First Day Motions include the following:

                Debtor’s Notice of Designation as Complex Chapter 11 Bankruptcy Case;




  DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                        PAGE 10 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 11 of
                                        12



                Debtor’s Emergency Motion for Entry of an Order (I) Authorizing the Debtors to
                 Continue to Operate Its Cash Management System, and (II) Granting Related
                 Relief;

                Debtor’s Emergency Motion for Entry of an Order (I) Authorizing the Debtor to
                 (A) Continue Its Insurance Policies and Honor All Obligations in Respect Thereof,
                 (B) Renew, Supplement, and Enter into New Insurance Policies, and (C) Honor the
                 Terms of Related Payment Agreement and Pay Premiums Thereunder, and (II)
                 Granting Related Relief;

                Debtor’s Emergency Motion to Extend Deadline for Filing Schedules and
                 Statement of Financial Affairs;

                Debtor’s Emergency Motion for Entry of an Order (I) Authorizing the Debtors to
                 (A) Pay Prepetition Wages, Salaries, Other Compensation, and (B) Continue
                 Employee Benefits Programs, and (II) Granting Related Relief;

                Debtor’s Emergency Motion for Entry of an Order (I) Approving the Debtor’s
                 Proposed Adequate Assurance of Payment for Future Utility Services, (II)
                 Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Services,
                 (III) Approving the Debtor’s Proposed Procedures for Resolving Adequate
                 Assurance Requests, and (IV) Granting Related Relief;

                Debtor’s Emergency Motion for Interim and Final Orders Granting Use of Cash
                 Collateral and Scheduling Final Hearing;

                Debtors’ Emergency Motion to Obtain Postpetition Credit on an Interim and Final
                 Basis.

         27.     By the First Day Motions, the Debtor seeks authority to, among other things, use

  the Lender’s cash collateral and borrow additional amounts to fund operations and administrative

  expenses during these chapter 11 cases, honor employee-related wages and benefits obligations,

  pay claims of vendors and suppliers to ensure that their business operations are not disrupted by

  these chapter 11 cases, honor customer programs (including gift cards), and continue GDC’s cash

  management system and other operations in the ordinary course of business with as minimal

  interruption as possible. Importantly, GDC requests immediate authorization to use cash collateral

  on hand and incur up to $500,000 of DIP financing on an interim basis, to ensure sufficient

  liquidity to continue operating during these chapter 11 cases. Without prompt access to cash, GDC



  DECLARATION OF BRAD FOREMAN IN SUPPORT OF FIRST DAY PLEADINGS                        PAGE 11 OF 12
21-50484-cag Doc#33 Filed 04/30/21 Entered 04/30/21 22:32:36 Main Document Pg 12 of
                                        12
